Title: From Thomas Jefferson to Albert Gallatin, 10 July 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to 
                        mr Gallatin 
                     
                  
                  The inclosed letter merits serious attention. notwithstanding the favorable opinion I have hitherto entertained of Symonds. when facts are specified & the persons named who can prove them, I do not see that we can avoid instituting some enquiry. tho’ the writer keeps his own name back, it is impossible but that the letter would shew there who was the writer, and he might thus be obliged to take on himself the active duties of the enquiry. when you shall have considered the letter we will confer about it. Affectionate salutns
               